DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on September 30, 2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment of claims 9 and 15-20 was given in an interview with Pedro Puga on September 6, 2022.
The application has been amended as follows: 

1. (Original)	A method, comprising:
	accessing, from a memory array of a memory device, data representing elements of an artificial neural network model, the elements comprising a plurality of weights and a plurality of biases;
	introducing logical values at one or more locations of a bit string, the logical values representative of a number of errors that correspond to an expected bit-error rate of the memory device, during training of the artificial neural network model; and
	implementing the artificial neural network model in the memory device based at least in part on writing the introduced logic values of the bit string to the memory array.

2. (Original)	The method of claim 1, further comprising identifying a type of the memory device that implements the artificial neural network model.

3. (Original)	The method of claim 2, further comprising, introducing the logical values responsive to identifying the type of the memory device.

4. (Original)	The method of claim 3, wherein introducing the logical values further comprises modifying at least one of a weight and a bias of the artificial neural network model. 

5. (Original)	The method of claim 3, wherein introducing the logical values further comprises setting the weights of the artificial neural network to a plurality of 1-bits or 0-bits responsive to determining that the memory device is a particular type of memory device.

6. (Original)	The method of claim 3, wherein introducing the logical values further comprises setting the biases of the artificial neural network to a plurality of 1-bits or 0-bits responsive to determining that the memory device is a particular type of memory device. 

7. (Original)	The method of claim 3, wherein introducing the logical values further comprises modifying a quantity of nodes of the artificial neural network model.  

8. (Original)	The method of claim 1, wherein introducing the logical values further comprises introducing a fixed quantity of the number of errors regardless of the expected bit-error rate of the memory device or a type of the memory device.

9. (Currently Amended)	An apparatus, comprising:
	a memory array; 
	a controller coupled to the memory array and configured to:
		access data representing elements of an artificial neural network model, the elements comprising a plurality of nodes stored in the memory array; 
		modify the plurality of nodes of the artificial neural network model to introduce logical values at one or more locations of a bit string, the logical values representing a number of errors, into the artificial neural network model, wherein a quantity of the number of errors corresponds to an expected bit-error rate of the memory array; 
		train the artificial neural network model including the number of errors; and
		implement the trained artificial neural network model in circuitry at [[the]]an edge of the memory array based at least in part on writing the introduced logic values of the bit string to the memory array.

10. (Original)	The apparatus of claim 9, wherein the controller is further configured to add a number of nodes to the plurality of nodes of the artificial neural network model.

11. (Original)	The apparatus of claim 10, wherein the controller is further configured to delete a number of the plurality of nodes of the artificial neural network model. 

12. (Original)	The apparatus of the 9, wherein the controller is further configured to determine a simulated age of the memory array.

13. (Original)	The apparatus of claim 12, wherein the controller is further configured to introduce the number of errors into the artificial neural network responsive to determining that the simulated age of the memory array is greater than a threshold. 

14. (Original)	The apparatus of claim 12, wherein the number of errors corresponds to expected errors experienced by the memory array due to the simulated age of the memory array. 

15. (Currently Amended)	A non-transitory computer-readable medium having computer-readable instructions, which when executed by a computer, cause the computer to:
	determine whether an error correction code (ECC) is utilized in execution of an artificial neural network; 
	responsive to determining that the ECC is utilized in execution of [[an]]the artificial neural network, modify [[the]]an artificial neural network model implemented at an edge of a memory array based on characteristics of the ECC; and 
	implement the artificial neural network model at the edge of the memory array. 

16. (Currently Amended)	The non-transitory computer-readable medium of claim 15, wherein the characteristic of the ECC comprises errors identified by the ECC that the ECC is unable to correct.

17. (Currently Amended)	The non-transitory computer-readable medium of claim 16, wherein the characteristic of the ECC further comprises a total number of errors that are identified by the ECC.

18. (Currently Amended)	The non-transitory computer-readable medium of claim 17, wherein the characteristics of the ECC comprise a worst-case scenario of the total number of errors that are identifiable by the ECC. 

19. (Currently Amended)	The non-transitory computer-readable medium of claim 17, wherein the characteristics of the ECC comprises a worst-case scenario of uncorrectable errors that are identifiable by the ECC.

20. (Currently Amended)	The non-transitory computer-readable medium of claim 15, wherein the artificial neural network model is implemented at the edge of the memory array while the memory array experiences more than one error and wherein the ECC corrects one of the more than one error.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Troia et al. (U.S. Patent Application Publication No. 2019/0265701 A1) discloses: A method, comprising:
accessing, from a memory array of a memory device, data representing elements of an artificial neural network model, the elements comprising a plurality of weights and a plurality of biases (Abstract: “An example method comprises receiving a number of inputs to a system employing an artificial neural network (ANN), wherein the ANN comprises a number of ANN partitions each having respective weight matrix data and bias data corresponding thereto stored in a memory. The method includes: determining an ANN partition to which the number of inputs correspond, reading, from the memory the weight matrix data and bias data corresponding to the determined ANN partition, and a first cryptographic code corresponding to the determined ANN partition; generating, using the weight matrix data and bias data read from the memory, a second cryptographic code corresponding to the determined ANN partition; determining whether the first cryptographic code and the second cryptographic code match; and responsive to determining a mismatch between the first cryptographic code and the second cryptographic code, issuing an indication of the mismatch to a controller of the system.”
The Examiner finds the determining an ANN partition to which the number of inputs correspond and reading, from the memory the weight matrix data and bias data corresponding to the determined ANN partition as disclosed in the memory steps of Troia teaches the claimed “method, comprising: accessing, from a memory array of a memory device, data representing elements of an artificial neural network model, the elements comprising a plurality of weights and a plurality of biases”.).
Huang et al. (U.S. Patent Application Publication No. 2020/0171671 A1) discloses: A method, comprising: 
. . . the logical values representative of a number of errors that correspond to an expected bit-error rate . . . during training of the artificial neural network model (Paragraph [0405]: “The typical method for measuring performance of ASR is Word Error Rate (WER), or the minimum number of single-word insertions, deletions, and substitutions that can be required to transform the speech recognizer's word string to the “ground truth” word string generated by human annotators. For Asian languages that have words with fewer more complex characters, sometimes Character Error Rate (CER) can be used instead.”
Paragraph [0416]: “In order to build a system to do this ASR, the system can then be configured to:
define a number of noise conditions, based on a sample of actual deployment conditions;
take a large body of speech data and for each noise condition, add an appropriate amount of noise at the same noise level to achieve the desired average SNR or other metric;
build the noise classifier to classify the incoming speech into the conditions; and
train a single-condition model for each condition.
In terms of the noise classifier, there are at least 2 possible ways to generate the various conditions, which can include:
use the condition specified when the noise can be added; and
use unsupervised learning to cluster the samples into a new set of defined “conditions.”
There are in turn several ways to accomplish this:
use a well-known unsupervised learning algorithm such as k-means clustering, using a Euclidean distance metric, to cluster/classify the feature frames into condition;
use such an unsupervised algorithm to generate ground truth by clustering, then use a supervised learning algorithm such as a convolutional neural network (CNN) to classify the frames into condition; and
use the supervised algorithm such as CNN to get an initial estimate of condition classes, then iterate as follows:”
The Examiner finds the use of an unsupervised learning algorithm, such as convolutional neural network (CNN), to measure performance of ASR using the Word Error Rate (WER) of a word string as disclosed in Huang teaches the claimed “the logical values representative of a number of errors that correspond to an expected bit-error rate . . . during training of the artificial neural network model”.).
However, the Examiner finds Troia and Huang do not teach or suggest the claimed “method, comprising: accessing, from a memory array of a memory device, data representing elements of an artificial neural network model, the elements comprising a plurality of weights and a plurality of biases; introducing logical values at one or more locations of a bit string, the logical values representative of a number of errors that correspond to an expected bit-error rate of the memory device, during training of the artificial neural network model; and implementing the artificial neural network model in the memory device based at least in part on writing the introduced logic values of the bit string to the memory array.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 9, Troia et al. (U.S. Patent Application Publication No. 2019/0265701 A1) discloses: An apparatus, comprising:
a memory array (memory 206-1);
a controller (controller 208-2) coupled to the memory array (memory 206-1) and configured to:
access data (ANN partition data) representing elements of an artificial neural network model, the elements comprising a plurality of nodes stored in the memory array . . . train the artificial neural network model (Paragraph [0024]: “Controller 208-2 represents an AI controller that can be responsible performing elaboration of inputs to a neural network 211. The neural network 211 can be an ANN such as ANN 261 shown in FIG. 5A or 571 shown in FIG. 5B; however, embodiments are not limited to a particular type of ANN. The AI controller 208-2 can access ANN partition data (e.g., synaptic weight matrix and bias data), which can be stored in memory 206-1 and/or 206-2 and can provide ANN outputs based on application of an activation function (e.g., activation function 562) to the content (e.g., to the input data, weight data, and bias data). The AI controller 208-2 can also be responsible for executing algorithms associated with “training” the ANN 211.”
The Examiner finds the AI controller 208-2 accessing ANN partition data (e.g., synaptic weight matrix and bias data), stored in memory 206-1, to provide ANN outputs associated with “training” the ANN 211 as disclosed in Troia teaches the claimed “access data (ANN partition data) representing elements of an artificial neural network model, the elements comprising a plurality of nodes stored in the memory array . . . train the artificial neural network model”.);
Huang et al. (U.S. Patent Application Publication No. 2020/0171671 A1) discloses:
. . . the logical values representing a number of errors, into the artificial neural network . . . train the artificial neural network (Paragraph [0405]: “The typical method for measuring performance of ASR is Word Error Rate (WER), or the minimum number of single-word insertions, deletions, and substitutions that can be required to transform the speech recognizer's word string to the “ground truth” word string generated by human annotators. For Asian languages that have words with fewer more complex characters, sometimes Character Error Rate (CER) can be used instead.”
Paragraph [0416]: “In order to build a system to do this ASR, the system can then be configured to:
define a number of noise conditions, based on a sample of actual deployment conditions;
take a large body of speech data and for each noise condition, add an appropriate amount of noise at the same noise level to achieve the desired average SNR or other metric;
build the noise classifier to classify the incoming speech into the conditions; and
train a single-condition model for each condition.
In terms of the noise classifier, there are at least 2 possible ways to generate the various conditions, which can include:
use the condition specified when the noise can be added; and
use unsupervised learning to cluster the samples into a new set of defined “conditions.”
There are in turn several ways to accomplish this:
use a well-known unsupervised learning algorithm such as k-means clustering, using a Euclidean distance metric, to cluster/classify the feature frames into condition;
use such an unsupervised algorithm to generate ground truth by clustering, then use a supervised learning algorithm such as a convolutional neural network (CNN) to classify the frames into condition; and
use the supervised algorithm such as CNN to get an initial estimate of condition classes, then iterate as follows:”
The Examiner finds the use of an unsupervised learning algorithm, such as convolutional neural network (CNN), to measure performance of ASR using the Word Error Rate (WER) of a word string as disclosed in Huang teaches the claimed “the logical values representing a number of errors, into the artificial neural network . . . train the artificial neural network”.).
However, the Examiner finds Troia and Huang do not teach or suggest the claimed “apparatus, comprising: a memory array; a controller coupled to the memory array and configured to: access data representing elements of an artificial neural network model, the elements comprising a plurality of nodes stored in the memory array; modify the plurality of nodes of the artificial neural network model to introduce logical values at one or more locations of a bit string, the logical values representing a number of errors, into the artificial neural network model, wherein a quantity of the number of errors corresponds to an expected bit-error rate of the memory array; train the artificial neural network model including the number of errors; and implement the trained artificial neural network model in circuitry at the edge of the memory array based at least in part on writing the introduced logic values of the bit string to the memory array.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 9 as allowable over the prior art.  

Regarding independent claim 15, Troia et al. (U.S. Patent Application Publication No. 2019/0265701 A1) discloses: . . . an error correction code (ECC) is utilized in execution of an artificial neural network;
responsive to determining that the ECC is utilized in execution of the artificial neural network, [perform an integrity verification operation on the] artificial neural network . . . based on characteristics of the ECC (Claim 10: “The method of claim 9, wherein the method includes performing an error correction code (ECC) operation on the sets of synaptic weights and biases read from the memory prior to generating the respective verification cryptographic codes corresponding to the one or more ANN partitions, and wherein the integrity verification operation is configured to result in an integrity verification failure responsive to introduction, via the ECC operation, of one or more erroneous bits into the synaptic weight data and/or bias data read from the memory.”
The Examiner finds the performing an integrity verification on the ANN partitions by determining the presence of erroneous bits in the synaptic weight data and/or bias data read from the memory during an error correction code (ECC) operation as disclosed in Troia teaches the claimed “error correction code (ECC) is utilized in execution of an artificial neural network; responsive to determining that the ECC is utilized in execution of the artificial neural network, [perform an integrity verification operation on the] artificial neural network . . . based on characteristics of the ECC”.).
However, the Examiner finds Troia does not teach or suggest the claimed “non-transitory computer-readable medium having computer-readable instructions, which when executed by a computer, cause the computer to: determine whether an error correction code (ECC) is utilized in execution of an artificial neural network; responsive to determining that the ECC is utilized in execution of the artificial neural network, modify an artificial neural network model implemented at an edge of a memory array based on characteristics of the ECC; and implement the artificial neural network model at the edge of the memory array.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 15 as allowable over the prior art.  

	Claims 2-8, 10-14 and 16-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112